Title: To James Madison from Francis Preston, 23 December 1809
From: Preston, Francis
To: Madison, James


Dear Sir
Abingdon. Decr. 23rd 1809
You may remember that about a year or 18 Months ago, I forwarded to you from Richmond some United States Stock in the name of Adam Hope with a power of Attorney to receive the interest thereon. The Certificates I think you informed me last winter you had deposited with Mr Grayham one of the Clerks in the department of State. Mr. Hope has now nominated Mr Sheffey of the house of representatives his Attorney to whom I have written to make application to Mr. Grayham for the papers; but least Mr Grayham may feel some difficulty to give them up I beg the favour of you, should he apply to you on the subject, to direct him to give them to Mr Sheffey.
I hope Sir you enjoy good health for I beleive there never was a time when it was of more importance to your Country than the present—the difficulties and embarrassments our Country is involved in owing to the perfidy of Men and Nations, claim no doubt all your time and attention and the support of the virtuous part of your fellow citizens. The people of this part of the Country view the Conduct of Great Brittain in respect to the late arrangement with Mr Erskine in its proper light, and are devoted to their Country and the administration. I am well satisfied if war shall be the result we shall most promptly engage in it and obey the commands of the Government, yet I presume there are but few here but would rather evade a war if consistent with the honor of our Country altho’ there is no part of it that will be more exempt from its evils.
But I can with pride and with truth say I perceive a considerable portion of that spirit and patriotism remaining which actuated us in the revolution, and you may rely on Sir that your measures will be supported in this part of the Country with Zeal. I am Dear Sir with Sincere friendship and high respect your Mo Obet Sert.
Frans Preston
